Title: To George Washington from Marinus Willett, 21 July 1782
From: Willett, Marinus
To: Washington, George


                  
                     Sir
                     Fort Rensselaer 21st July 1782
                  
                  The Indians are commiting ravages in most parts of this county and hitherto have not been able to do any thing with them, they are every where doing mischief but never to be found so as to do any thing effectual—They are not deficient in art to improve the many advantages they have over us—Your Excellency may recollect my mentioning on your way to Saratoga the value of the friendship of this people.  This has uniformly been my sentiment, and experiance has assurd me I was always right in it.  I declare had I the direction of the business I should think no price too great to preserve it.  But a contrary policy appears to have been pursued by us, for I never yet could see that any price has been offered for their purchase, while vast sums have been expended in vainly endeavouring to Conquer them, even the few who yet remain in our Interest appear to have very little Incouragement to continue so—Their chiefs have offered me their service to go out against our enemies, but they say they want shoes and Stockings.  Was it in my power, I would not only furnish them with these articles but they should be the gayest and finest savages in the Wilderness, and in this way I would not only preserve their friendship but I would allure others if possible to be at peace with us.  In this way only in my opinion are they to be subdued. I most humbly beg leave to recommend this subject to your Excellency’s consideration, and perhaps it may be found well worth the attention of Congress.
                  I beg likewise to remind your Excellency of the situation of our three Years state Troops with respect to cloathing the want of which must deprive us of their service at a time when they are very much wanting.  I have the Honor to be with the Highest Esteem and Regard Your Excellencies most Obedt Servt
                  
                     Marinus Willett
                  
               